Citation Nr: 0721142	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable rating for left foot fracture 
residuals.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1968 and from January 1970 to March 1973.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire which, in relevant part, granted service 
connection for left foot fracture residuals and assigned a 
noncompensable (i.e., 0 percent) rating effective June 13, 
2003.  The veteran appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified at a video conference hearing before 
the undersigned in December 2005.  A transcript of that 
hearing is associated with the claims file.  

The Board remanded the case for further development in March 
2006.  

In the March 2006 decision, the Board also reopened the 
veteran's claim for service connection for vertigo and 
remanded the issue to the RO for further development.  In 
August 2006, the RO granted service connection for vertigo 
and assigned a 10 percent rating effective April 10, 2001.  
To date, the veteran has not filed a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).




FINDINGS OF FACT

The veteran's left foot disability has caused mild functional 
impairment.  


CONCLUSION OF LAW

The schedular criteria are not met for a compensable rating 
for left foot fracture residuals.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5284 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.



In this case, the RO, in a June 2004 rating decision, awarded 
the veteran service connection for left foot fracture 
residuals and assigned a noncompensable rating.  Thus, the 
veteran's left foot claim was substantiated in June 2004 and 
VA no longer has any further duty to notify the veteran on 
how to substantiate his claim.  Rather, VA is required to 
fulfill its statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of a higher 
rating by way of the March 2005 statement of the case (SOC).  
Furthermore, the December 2005 hearing transcript indicates 
that the veteran has actual notice of what is necessary to 
substantiate his claim for a rating in excess of the 0 
percent rating currently assigned for left foot fracture 
residuals.  Therefore, the Board determines that any defect 
in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see 
also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the initial rating 
claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  In August 2006, the veteran's 
representative stated that he had no further argument to 
submit and that he rested the appeal on the answer to the SOC 
and the hearing on appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2006).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

Specific rating criteria

The veteran's service-connected left foot disability is 
evaluated under DC 5283 [by analogy to malunion or nonunion 
of the tarsal or metatarsal bones].

Under DC 5283, a 10 percent rating is assigned for moderate 
malunion of or nonunion of the tarsal or metatarsal bones.  A 
20 percent rating is assigned for moderately severe malunion 
of or nonunion of the tarsal or metatarsal bones.  A 30 
percent rating is assigned for severe malunion of or nonunion 
of the tarsal or metatarsal bones.  With actual loss of use 
of the foot, a 40 percent rating is assigned.  38 C.F.R. § 
4.71a, DC 5283 (2006).

Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries. With actual loss of use of the foot, a 
40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5284 
(2006).

Words such as "moderate" and "severe" are not defined in VA's 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Analysis

As noted above, the veteran's service-connected left foot 
disability is currently rated by analogy to DC 5283 [malunion 
or nonunion of tarsal or metatarsal bones].  After careful 
review of the record, the Board concludes this DC is not the 
most appropriate, given the character of the veteran's 
disability.  DC 5283 is used for rating malunion or nonunion 
of the tarsal or metatarsal bones.  However, the medical 
evidence of record does not indicate there is any malunion or 
nonunion of the bones of the veteran's foot.  Another DC, 
5284 [foot injuries, other], is most appropriate given the 
current state of his disability.  DC 5284 is a catchall code 
and is the only code under the rating schedule that will 
adequately account for the entirety of his symptomatology.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); and Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995) (collectively indicating the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case", and that one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator, however, must 
be specifically explained).

Much of this distinction here is inconsequential because the 
rating criteria under DCs 5284 and 5283 are essentially 
identical in using the terms "moderate, moderately severe, 
and severe" to describe the extent of resulting functional 
impairment, and since both codes indicate a 40 percent rating 
will be assigned with actual loss of use of the foot.  
Therefore, the same schedular rating will follow regardless 
of which of these DCs are used.  The Board, however, will use 
DC 5284 in rating the veteran's condition since, on its face, 
this code seems more appropriate.

As mentioned, in order for a compensable disability rating 
under DC 5284, there must be moderate impairment of the foot, 
which warrants a 10 percent rating.

On VA examination in May 2004, the veteran complained of left 
foot pain, together with weakness, stiffness, swelling, 
occasional heat, and occasional redness.  He also complained 
of pain-related flare-ups.  The examiner reported a past 
history of rheumatoid arthritis, which the examiner felt was 
"clouding the picture with regard to his left foot."  
Visual inspection of the foot revealed a slightly ecchymotic 
area that was black, blue and discolored.  It was tender to 
light palpation.  The veteran stated that the pain in his 
foot rarely radiated to his ankle, but it did sometimes 
occur.  An x-ray of the left foot was normal.  The diagnoses 
were current contusion of the left foot and rheumatoid 
arthritis with no x-ray evidence of post traumatic arthritis 
of the left foot.  The examiner stated that there was no 
evidence of pain resulting from the healed fracture of the 
4th metacarpal and no evidence of post traumatic arthritis in 
his foot.  There was also no instability or true flare-ups 
identified.  The examiner indicated that the veteran's 
symptoms were more than likely secondary to rheumatoid 
arthritis with no association to the service-connected left 
foot disability.  

In December 2005, the veteran testified that his left foot 
disability "impedes his daily activities."  He also 
disputed the medical findings documented as part of the May 
2004 VA orthopedic examination, which, the veteran asserted, 
suggested that his complaints of pain and other symptoms were 
less likely the result of his in-service fracture as opposed 
to being more likely attributable to his having rheumatoid 
arthritis.  He indicated that he had withdrawn a claim for 
service connection for rheumatoid arthritis.

A private medical record, dated in December 2005, shows that 
the veteran has had activity-related pain since incurring a 
left foot injury in the military.  The physician provided a 
diagnosis of metatarsalgia of unclear etiology.  The 
physician opined that the veteran's left foot activity-
related pain did not appear to have anything to do with 
rheumatoid arthritis, as such arthritis was not shown.

On VA examination in May 2006, there was subtle swelling over 
the dorsum of the left forefoot.  There was well localized 
tenderness noted to moderate pressure in the left forefoot in 
the region of the 3rd and 4th metatarsals.  The motion of all 
digits in the left foot was unimpaired.  The diagnoses were: 
chronic regional pain syndrome left forefoot secondary to 
remote blunt trauma; healed linear closed fracture fourth 
metatarsal shaft; and posttraumatic neuroma (Morton's toe) 
3rd and 4th interspace left foot.  The examiner stated that 
from every indication the simple fracture of the fourth 
metatarsal had gone on to satisfactory healing and there was 
no evidence of posttraumatic arthritis on the basis of 
multiple x-ray studies.  The examiner opined that the 
veteran's symptoms were of mild severity.  The examiner noted 
that the veteran's problem was accentuated by the type of 
work he performed, necessitating walking on rough, uneven 
terrain in his job as a surveyor of cemetery sites.  

Based on the above evidence, the Board finds that the 
veteran's left foot disability does not warrant a 10 percent 
rating.  Initially, the Board notes that an August 2006 
rating decision granted service connection for chronic 
regional pain syndrome posttraumatic neuroma (Morton's toe) 
between third and fourth interspace of the left foot and 
assigned a 10 percent rating.  This action explicitly 
compensates the veteran for his complaints of pain in the 
left foot.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Regulations state that the evaluation of the same disability 
under various diagnoses is to be avoided.  Therefore, to 
consider the veteran's left foot pain in evaluating the 
service-connected left foot fracture residuals would clearly 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2006); see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The remaining evidence does not show that the service-
connected left foot fracture residuals results in moderate 
impairment.  The May 2004 VA examiner stated that there was 
no evidence of pain resulting from the healed fracture of the 
4th metatarsal and no evidence of posttraumatic arthritis in 
the left foot.  VA examination in May 2006 found that motion 
of all digits in the left foot was unimpaired.  The examiner 
concluded that there had been satisfactory healing of the 
simple fracture and that the veteran's symptoms were of 
"mild severity."  

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a 10 percent evaluation at any time since the 
effective date of service connection, June 13, 2003.  See 
Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's left foot fracture residuals have been no more than 
noncompensably disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

And since, for the reasons stated, the preponderance of the 
evidence is against assigning an initial compensable rating, 
there is no reasonable doubt to resolve in the veteran's 
favor concerning this initial evaluation.  38 C.F.R. § 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a compensable rating for left foot fracture 
residuals is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


